



COURT OF APPEAL FOR ONTARIO

CITATION: Lynda Keith Marketing, Communications and Events
    Inc. v. Camp Maple Leaf Incorporated, 2016 ONCA 341

DATE: 20160504

DOCKET: C61305

Laskin, Pepall and Brown JJ.A.

BETWEEN

Lynda Keith Marketing, Communications and Events
    Inc.

Plaintiff (Respondent)

and

Camp Maple Leaf Incorporated, Banyan Community
    Services Inc. and Banyan Community Services Foundation Inc.

Defendants (Appellants)

Samuel Nash, for the appellants

Brian Sherman, for the respondent

Heard: April 29, 2016

On appeal from the judgment of Justice Cory A. Gilmore of
    the Superior Court of Justice, dated October 29, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that judgment should not have been granted against the
    Banyan defendants. Accordingly, paragraph 1 of the judgment of the motion judge
    should be varied to provide judgment only against the defendant Camp Maple Leaf
    Incorporated. In the circumstances we order the appellants to pay the
    respondent costs in the amount of $2,000, all inclusive.


